Exhibit 10.8
Page 1 of 10
PROFESSIONAL SERVICES AGREEMENT
WHEREAS, L-3 Communications Corporation and its direct and indirect Subsidiaries
(hereinafter “L-3” or “Buyer”) desire to secure professional services, as
identified herein; and
WHEREAS, Robert W. Drewes (hereinafter “Supplier”), desires to perform these
professional services:
NOW THEREFORE, in consideration for these premises, the parties agree as
follows:

1.   DEFINITIONS AND ATTACHMENTS.

  1.1.   Any Attachments to this Professional Services Agreement referenced
herein are fully incorporated and form a part of this agreement (hereinafter,
“Agreement”).     1.2.   “Subsidiary” means a corporation, company, or other
entity: (i) at least fifty percent (50%) of whose outstanding shares or
securities (representing the right to vote for the election of directors or
other managing authority); or (ii) which does not have outstanding
            shares or securities, as may be the case in a partnership, joint
venture or unincorporated association, but at least fifty percent (50%) of the
ownership interest representing the right to make the decisions for such
operations, company, or other entity is now or hereinafter, owned or controlled,
directly or indirectly, by a party hereto, but such corporation, company, or
other entity shall be deemed to be a Subsidiary only so long as such ownership
or control exists.

2.   SCOPE OF WORK. This Agreement is not a Purchase Order and does not
authorize Supplier to provide any services. Services shall be identified by L-3
in written Statements of Work (“SOW”). L-3 may issue Purchase Orders to Supplier
from time to time during the term of this Agreement for payment of services set
forth in specific SOW executed by both parties hereto. Supplier’s sole
authorization to perform any services for L-3 is receipt of an executed SOW and
a written Purchase Order.   3.   TERM OF AGREEMENT. This Agreement is intended
to be a master set of terms and conditions between L-3 and Supplier. This
Agreement shall be effective upon execution hereof, and shall continue until
terminated by either party as provided for herein. Termination or expiration of
a specific SOW shall not affect termination of this Agreement or other SOW then
in effect.   4.   COMPENSATION.

  4.1.   Supplier shall invoice L-3 at the address specified in the SOW and L-3
shall pay Supplier at the rate set forth in each SOW referencing this Agreement.
    4.2.   Payments made under this Agreement shall be at a rate commensurate
with the value of the services described in the applicable SOW. These payments
shall not include any amount which will be used improperly by Supplier to
influence the actions of another person on L-3’s behalf. L-3 shall be
responsible for the payment of all taxes based upon the services and/or
materials provided by Supplier except for taxes based upon Supplier’s income,
the income of Supplier’s personnel, agents or subcontractors, or any Federal,
State or local employment taxes assessed to Supplier. All undisputed invoices
will be paid thirty (30) days from the date of receipt unless otherwise agreed
upon in writing.

5.   REIMBURSABLE EXPENSES.       L-3 shall reimburse Supplier for reasonable
expenses incurred for meals, lodging, and travel (air coach rates), as set forth
in Attachment A and for which funding has been previously authorized in a L-3
Purchase Order. Supplier shall invoice L-3 for actual, substantiated expenses
and L-3 shall pay Supplier net thirty (30) days after receipt of an undisputed
invoice. Such expense of this clause shall not exceed the amount set forth in
the applicable SOW or Purchase Order for the period of this Agreement without
the prior written authorization by L-3.   6.   SUPPLIES AND EQUIPMENT. L-3 shall
provide to Supplier samples, materials, supplies, equipment, services, or the
like, as deemed necessary by L-3 in order for Supplier to perform Supplier’s
services according to this Agreement. If it is not appropriate or convenient for
L-3 to supply materials to Supplier directly, Supplier may, with the prior
written authorization of L-3, obtain these items from other sources, whereupon
L-3 shall reimburse Supplier. Upon request by L-3, samples, materials, supplies,
and equipment provided or paid for by L-3 shall be returned to L-3 by

 



--------------------------------------------------------------------------------



 



Page 2 of 10
PROFESSIONAL SERVICES AGREEMENT

    Supplier within ten (10) working days of one of the following events:
(i) termination of the Agreement or SOW; (ii) completion of work in support of a
SOW; or (iii) upon L-3’s request. Supplier shall reimburse L-3 for any lost or
damaged equipment.   7.   COMMUNICATION AND ADMINISTRATION. For and on behalf of
L-3, the person designated in the SOW or applicable Purchase Order shall have
cognizance of the services provided pursuant to this Agreement, and liaison and
general administration of the Agreement for L-3 shall be through the designated
person. All invoices, statements, reports, loaned supplies, and equipment shall
be sent directly to this individual. Supplier understands and agrees all
commitments or changes affecting price, quantity, or other terms of the
Agreement must be coordinated with the L-3 buyer designated on the applicable
SOW.   8.   RIGHTS IN WORK PRODUCT.

  8.1.   The work product of Supplier’s services, including results, and all
ideas, developments, and inventions which Supplier conceives or reduces to
practice during the course of its performance under this Agreement (“Deliverable
Work”) shall be the exclusive property of L-3. This information, material, and
any such inventions shall be deemed L-3 PROPRIETARY INFORMATION and shall not be
disclosed to anyone outside of L-3 or used by Supplier or others without the
prior written consent of L-3. Any article, paper, treatise, computer program, or
report prepared by Supplier pursuant to this Agreement or which discusses the
services performed hereunder, or the results thereof (written data), and which
qualifies as a “work for hire” under the copyright laws of the United States,
shall be the exclusive property of L-3 as “work for hire.” All right, title, and
interest, including any copyright in, and to any written data which does not
qualify as a “work-for-hire,” shall be deemed to have been automatically
transferred to L-3 from the date of inception thereof. Upon L-3’s request,
Supplier shall execute any document and render such other assistance as
reasonably necessary to perfect full right, title, and interest worldwide in the
written data, including formal conveyance of copyright. Written data shall not
be published or submitted for publication by Supplier without the prior written
approval of L-3. Further, if any such articles, paper, treatise, computer
program, or report includes work previously copyrighted by Supplier or a third
party, Supplier shall provide L-3 a nonexclusive, worldwide, irrevocable,
paid-up license under such copyrights to reproduce, distribute, and use the
works in any manner.     8.2.   During the period of this Agreement and
thereafter, at any reasonable time when called upon to do so by L-3, Supplier
shall execute patent applications, assignments to L-3, and other papers, and to
render such other assistance that L-3 believes necessary to secure for L-3 the
full protection and ownership of all rights in, and to the work product of the
services performed by Supplier. The filing of patent applications on inventions
made by Supplier shall be decided by L-3 and shall be for such countries as L-3
shall elect. L-3 shall bear all expense in connection with preparation, filing,
and prosecution of applications for patents, and for all matters provided in
this paragraph requiring the time and/or assistance of Supplier as to
inventions.

9.   SAFETY. It is not possible nor is it our intention to delineate every
safety requirement in this section. The Supplier is expected to adhere to all
applicable Federal, State laws and requirements including the Occupational
Safety and Health Act (OSHA) and other pertinent site access security policies,
regulations, codes and safety standards of L-3. This section is not a supplement
or substitute to OSHA or L-3’s Safety Standards. Supplier shall adhere to all
L-3 Standard Policies, Procedures and Safety Standards.

  9.1   The Supplier shall, at L-3’s request, provide any safety records
including proof of safety training, Worker’s Compensation Insurance experience
modification rate and other OSHA total recordable injury rates. The Supplier
will report all work related injuries immediately to the authorized L-3
representative, Facilities Coordinator, and L-3 Health Center.

10.   WARRANTIES AND INDEMNITY.

  10.1.   Supplier warrants the services provided to L-3 will be performed in a
professional and competent manner. Furthermore, Supplier warrants that services
and Deliverable Work will conform to the specifications of each SOW.     10.2  
Supplier warrants that the services and Deliverable Work provided under this
Agreement will be compliant with and comprehend the year 2000 century date
change. Supplier’s obligations under this warranty include,

 



--------------------------------------------------------------------------------



 



Page 3 of 10
PROFESSIONAL SERVICES AGREEMENT

      but are not limited to, the duty to ensure that the services and
Deliverable Work will not (i) have any operational impediments;
(ii) malfunction; (iii) cease to perform; (iv) generate incorrect or ambiguous
data; and/or results, with respect to same-century and multi-century formulas,
functions, data; and/or (v) produce incorrect or ambiguous results, with respect
to same-century and multi-century formulas, functions, date values and date-data
interfaces. L-3 reserves all remedies for any breach of this warranty by
Supplier.     10.3.   Supplier shall indemnify and hold harmless L-3, its
employees and agents, from and against any claims, demands, loss, damage, or
expense relating to bodily injury or death of any person, or damage to real
and/or tangible personal property incurred while Supplier is performing
services, and to the extent proximately caused by the negligent or willful acts
or omissions of Supplier, its personnel, agents, or subcontractors in the
performance of services hereunder.     10.4.   Supplier hereby represents that
it has, or will have, prior to commencement of work by any individual, valid and
sufficient arrangements or agreements with its employees and/or third parties,
such that (i) the ownership of any and all inventions made by an employee and/or
third party vests in Supplier; and (ii) they agree to be bound by the
confidentiality requirements in this Agreement and subsequent nondisclosure
agreement(s) executed by the parties. Further, Supplier warrants that it will
not deliver to L-3 Deliverable Work which would infringe any duly issued patent
or copyright or any trade secret or other intellectual property rights or other
proprietary rights of a third party.     10.5   Supplier shall defend, at its
expense, any action brought against L-3 to the extent that it is based on a
claim that Deliverable Work performed under this Agreement, provided by Supplier
and its personnel or agents or subcontractors, constitutes an infringement of
any duly issued patent or copyright or of any trade secrets or other
intellectual property rights or other proprietary rights of a third party, and
Supplier will pay all damages and costs awarded against L-3, including any
settlement amount agreed to be paid, and related expenses in such action that
are attributable to such claim, provided Supplier is promptly informed in
writing and furnished a copy of each communication, notice, or other action
related to the alleged infringement and is given authority, information, and
reasonable assistance at Supplier’s expense, necessary to defend or settle such
claim. Supplier will not be obligated to defend or be liable for costs and
damages to the extent that the infringement arises out of or relates to
(i) L-3’s misuse or modification of such Deliverable Work; (ii) L-3’s failure to
use corrections or enhancements delivered to L-3, if such materials would have
prevented the infringement; (iii) infringement that results from the combination
by L-3 of the Deliverable Work with any product or technology not owned,
developed, or provided by Supplier, unless Supplier knowingly contributes to the
infringement caused by such combination, in providing the Deliverable Work to
L-3 for L-3’s intended use or application; or (iv) compliance with information,
directions, specifications, or materials provided by L-3. If any such
Deliverable Work is, or in Supplier’s opinion is likely to be held to constitute
an infringing product, Supplier shall at its expense and option either (a)
procure the right for L-3 to continue using it; (b) replace it with a
non-infringing equivalent; or (c) modify it to make it non-infringing.

11.   LIMITATION OF LIABILITY.       Neither party’s liability hereunder for
damages, except for (i) Supplier’s liability under Section 10.2; (ii) liability
for infringement of a third party intellectual property right defined in
Section 10.4; or (iii) Supplier’s breach of Section 8 or 12 herein, shall not
exceed the charges paid by L-3 for the particular work performed and/or related
services involved. Except for Supplier’s breach of Section 8 or 12, no action,
regardless of form, arising out of the transactions under this Agreement, may be
brought by either party more than one (1) year after the cause of action has
accrued, except that an action for non-payment by L-3 may be brought within one
(1) year after the date of last payment.       EXCEPT FOR SUPPLIER’S LIABILITY
AS PROVIDED IN SECTION 10.2, 10.4, OR SUPPLIER’S BREACH OF SECTION 8 OR 12, IN
NO EVENT WILL EITHER PARTY BE LIABLE FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR
INCIDENTAL DAMAGES EVEN IF THAT PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES.   12.   CONFIDENTIAL INFORMATION; NON-COMPETITION UNDERTAKING.

  12.1.   Supplier shall maintain proprietary, confidential and secret all L-3
information which may be disclosed to Supplier as being proprietary,
confidential and secret in nature, and Supplier shall not disclose this
information to any other person (including L-3 employees in any other division,
group, or entity), firm, or

 



--------------------------------------------------------------------------------



 



Page 4 of 10
PROFESSIONAL SERVICES AGREEMENT

      corporation. Supplier shall also maintain as confidential the “know-how”
and future plans of L-3 relating to the fields of endeavor in which Supplier
performs investigations, evaluations, and services for L-3, as well as the
nature of certain work projects to which Supplier is exposed, and the identity
of persons working on those projects.     12.2.   During Supplier’s performance
of services to L-3, Supplier may be granted access to and use of software
programs and other forms of intellectual property that are licensed to L-3 from
third parties for L-3’s use (hereinafter “Third Party Intellectual Property”).
Supplier’s use of Third Party Intellectual Property is strictly limited to
supporting L-3 during Supplier’s performance of services. Supplier is not
granted a license to Third Party Intellectual Property, and shall not (i) use,
copy, or modify Third Party Intellectual Property except as specified by L-3;
(ii) remove Third Party Intellectual Property from L-3’s premises without L-3’s
prior approval; (iii) disassemble, decompile, or otherwise reverse engineer
Third Party Intellectual Property; and (iv) disclose Third Party Intellectual
Property to other third parties, or the existence of L-3’s license to use Third
Party Intellectual Property.     12.3.   If, in connection with its performance,
Supplier discloses to L-3 any ideas, developments, or suggestions conceived or
actually reduced to practice by Supplier prior to its performance hereunder, no
relationship, proprietary or otherwise, express or implied, is established with
L-3 by the disclosure, no obligation of any kind is assumed by, nor may be
implied against L-3, unless a separate written contract regarding the subject of
disclosure is consummated by the parties, and then the obligation shall be only
as expressed in the separate contract.     12.4   Supplier agrees to refrain
from making any disparaging or derogatory remarks, comments or publications
regarding L-3 or any of its affiliates, predecessors or successors or any of
their respective officers, directors, employees, products or services.     12.5
  Supplier hereby agrees that during the term of this Agreement and the 12-month
period immediately thereafter, without the prior written consent of L-3, (i) he
or she will not, directly or indirectly, either as principal, manager, agent,
consultant, officer, stockholder, partner, investor, lender or employee or in
any other capacity, carry on, be engaged in or have any financial interest in,
any (a) entity which is in Competition with the business of the L-3 or
(b) Competitive Activity and (ii) he or she shall not, on his or her own behalf
or on behalf of any person, firm or company, directly or indirectly, solicit or
offer employment to any person who is or has been employed by L-3 at any time
during the twelve (12) months immediately preceding such solicitation. For
purposes of this Section 12.5: (A) an entity shall be deemed to be in
“Competition” with the L-3 if it is principally involved in the purchase, sale
or other dealing in any property or the rendering of any service purchased,
sold, dealt in or rendered by L-3 as a part of the business of L-3 within the
same geographic area in which L-3 effects such sales or dealings or renders such
services at the Relevant Date; and (B) “Competitive Activity” shall mean any
business into which L-3 has taken substantial steps to engage, as of the
Relevant Date, which would be deemed to be in Competition with the business of
L-3 if such steps had been completed prior to the Relevant Date; and (C) the
term “Relevant Date” shall mean each date during the term of this Agreement
through (and including) the effective date of termination of this Agreement.
Notwithstanding the foregoing, nothing contained in this Section 12.5 shall
(x) prohibit Supplier from serving as an officer, employee or independent
consultant of any business unit or subsidiary which would not otherwise be in
Competition with L-3 or a Competitive Activity, but which business unit is a
part of, or which subsidiary is controlled by, or under common control with, an
entity that would be in competition with L-3, so long as Supplier does not
engage in any activity which is in Competition with any business of L-3 or is
otherwise a Competitive Activity or (y) be construed so as to preclude Supplier
from investing in any publicly or privately held company, provided Supplier’s
beneficial ownership of any class of such company’s securities does not exceed
5% of the outstanding securities of such class.     12.6   The parties hereto
agree that the provisions of Section 12.5 are reasonable. If a court determines,
however, that any provision of Section 12.5 is unreasonable, either in period of
time, geographical area or otherwise, then the parties hereto agree that the
provisions of Section 12.5 should be interpreted and enforced to the maximum
extent which such court deems reasonable.

13.   SUPPLIER PERSONNEL. Supplier hereby agrees to submit to the L-3
representative set forth in the applicable SOW, the names, resumes, and other
pertinent information requested by L-3 prior to utilization of any personnel by
Supplier. L-3 reserves the right to request the replacement of any of the
Supplier’s personnel assigned to perform

 



--------------------------------------------------------------------------------



 



Page 5 of 10
PROFESSIONAL SERVICES AGREEMENT

    services under this Agreement and Supplier shall immediately remove such
personnel and secure replacement(s) acceptable to L-3.   14.   NOTICES. Written
notice shall be sent to the parties by facsimile (fax) to be followed up with
U.S. certified mail at the following address:



L-3 Communications Corporation
600 Third Avenue
New York, New York 10016
Attention: Steven M. Post
Facsimile No. (212) 805-5306

      Robert W. Drewes
 
     
 
      Attention:
Facsimile No.
   
 
   



15.   CONFLICTING AGREEMENTS. Supplier warrants that it is not a party to any
other existing agreement which would prevent Supplier from entering into this
Agreement or which would adversely affect this Agreement.   16.   INDEPENDENT
CONTRACTOR. It is understood and agreed that Supplier shall be acting as an
independent Supplier and not as an agent or employee of L-3. Accordingly, the
Supplier assumes all risks and hazards encountered in its performance of this
agreement, and further, the Supplier shall be solely responsible for all
injuries, including death, to all persons and all loss or damage to property
which are attributed to the Supplier’s performance under this agreement or that
of any agent, employee, or subcontractor engaged by the Supplier.   17.  
TERMINATION.

  17.1.   Any SOW referencing this Agreement may be terminated for cause by
either party for failure to comply with any terms and conditions of this
Agreement or the applicable SOW, provided however, that the party in breach
shall have ten (10) working days, or such period as the parties may otherwise
agree in writing, to cure such breach following written notification, and
further provided default by either party under a SOW shall not affect any other
SOW under this Agreement.     17.2.   Additionally, this Agreement and/or a SOW
referencing this Agreement may be terminated for convenience by L-3 upon thirty
(30) days prior written notice to Supplier. The terms of this Agreement shall
survive any such termination of this Agreement, with respect to any SOW then in
effect, until such SOW expires or is terminated as set forth in this Agreement.
In the event of termination of this Agreement or a SOW, L-3’s sole obligation,
except for those provided in Section 17.3, shall be to pay Supplier for any
authorized work performed and authorized expenses incurred through the date of
the termination, subject to the not-to-exceed amount set forth in the SOW or
related L-3 Purchase Order. This paragraph shall not be deemed to waive,
prejudice, or diminish any rights which L-3 or Supplier may have at law or in
equity for an unlawful termination or other breach of this Agreement by the
other party.     17.3.   The provisions of Sections 8, 9, 10, 11, 12, and 21
shall survive termination of this Agreement and the expiration or termination of
any SOW issued under the Agreement.

18.   ETHICAL CONDUCT. It is acknowledged that any payment, gift, tip, meal,
transportation, entertainment or other benefit or promise of a benefit provided
to or paid for a U.S. Government employee by the Supplier other than pursuant to
the limited authorized exceptions in the appropriate agency internal standard of
conduct, is prohibited, whether or not the situation involved pertains to L-3
business.       It is further acknowledged that when acting on behalf of L-3 the
Supplier shall neither seek nor receive information from non-L-3 sources which
could compromise L-3’s code of ethical conduct and associated policies, or the
policies of the U.S. Government. If the Supplier comes into possession of
information which is not appropriate for L-3 to possess under either L-3’s code
of ethical conduct or the U.S. Government policies, the Supplier will not reveal
such information to L-3.

 



--------------------------------------------------------------------------------



 



Page 6 of 10
PROFESSIONAL SERVICES AGREEMENT

    The Supplier agrees to comply fully with the procurement integrity
provisions of the Office of Federal Procurement Policy Act (Procurement
Integrity Act) and all regulations issued thereunder. Further, the Supplier
agrees that it will execute such certifications as are required by L-3 or the
Procurement Integrity Act and regulations issued thereunder regarding the
Supplier’s compliance therewith.   19.   ACCESS TO L-3 FACILITIES. Supplier’s
use and access to any applicable facility shall be subject to all L-3’s
security, traffic, smoke free environment restrictions, as well as any other L-3
rules and regulations, and any and all other reasonable restrictions which L-3
may impose from time to time. Access may be limited to L-3’s normal hours of
operations (excluding holidays and shutdowns periods, if any). L-3 may limit or
deny access to any other Supplier representatives.   20.   [RESERVED].   21.  
GENERAL.

  21.1   ASSIGNMENT OF SERVICES AGREEMENT. The Consultant may not assign any of
its rights or obligations hereunder without the prior written consent of L-3.
L-3 may assign its rights and obligations under this Agreement to any
subsidiary, affiliate or successor in the interest of L-3 without the consent of
the Consultant. The Consultant shall be provided with written notice of such
assignment. In all such cases, the assignment of this Agreement and the
assumption of the rights and obligations thereunder shall be at no additional
cost to L-3.     21.2.   FORCE MAJEURE. Neither party shall be liable for any
delays resulting from acts of God, strikes, riots, acts of war, epidemics, or
governmental regulations.     21.3.   NO PUBLICITY. Neither party hereto shall,
without securing written consent of the other party, publicly announce the
existence of this Agreement or advertise or release any publicity in regard
thereto, except that L-3 and Supplier may disclose the terms of this Agreement
to extent required by law or regulation.     21.4.   BINDING AGREEMENT. This
Agreement shall be binding upon and inure to the benefit of the successors and
assigns of L-3 and shall be binding upon and inure to the benefit of Supplier’s
heirs, legal representatives, successors, and assigns.     21.5.   GOVERNING
LAW; WAIVER OF JURY TRIAL. The validity, performance, and construction of this
Agreement shall be governed by the laws of the State of Texas, excluding
conflicts of laws provisions. EACH PARTY HERETO HEREBY EXPRESSLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO TRIAL BY JURY IN ANY SUIT,
LITIGATION, ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED UPON CONTRACT,
TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT.     21.6.  
SEVERABILITY. If any of the provisions or portions of this Agreement are invalid
under any applicable statute or rule of law, they are to that extent to be
deemed omitted.     21.7.   ASSIGNMENT. Except as otherwise provided in this
Agreement, neither party shall assign or transfer any of its rights or
obligations hereunder without the prior written consent of the other party
hereto, which assignment shall not be unreasonably withheld, and any such
attempted assignment shall be void.     21.8.   MERGER OF AGREEMENT. This
Agreement and/or any SOWs or L-3 Purchase Orders which are issued with reference
to this Agreement and accepted by Supplier constitute the entire understanding
between the parties relating to the subject matter hereof, and supersede all
previous communications, representations, or agreements, either oral or written,
with respect to the subject matter hereof, and no representations or statements
of any kind made by any representative of Supplier or L-3, which are not stated
in this Agreement and any SOW or L-3 Purchase Order, shall be binding on
Supplier or L-3. Where this Agreement conflicts with the terms of L-3’s SOW or
Purchase Order, the terms of this Agreement will supersede those of the SOW or
Purchase Order only to the extent of such conflict. No addition to or
modification of any provision of this Agreement shall be binding upon Supplier
or L-3 unless made in writing and signed by the respective duly authorized
representatives of Supplier and L-3.

 



--------------------------------------------------------------------------------



 



Page 7 of 10
PROFESSIONAL SERVICES AGREEMENT

  21.9   EQUITABLE RELIEF. Supplier acknowledges and agrees that money damages
would not be an adequate remedy for any breach of his or her agreements
contained in Section 8 or 12 hereof, and that in addition to any other remedies
available to L-3, L-3 shall be entitled to the remedies of injunction, specific
performance and other equitable relief for any threatened or actual breach of
the agreements contained in such Sections.

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
executed on its behalf by its duly authorized representative.

     
L-3 COMMUNICATIONS CORPORATION
  ROBERT W. DREWES
 
   
By: /s/ Steven M. Post
  By: /s/ Robert W. Drewes
 
   
Name: Steven M. Post
   
 
   
Title: SVP and General Counsel
   
 
   
Date: 1 August 2008
  Date: 29 July 2008

 



--------------------------------------------------------------------------------



 



Page 8 of 10
PROFESSIONAL SERVICES AGREEMENT
ATTACHMENT A
TRAVEL & REIMBURSABLE EXPENSES
L-3 company policy and practice used internally and with suppliers that relates
directly to travel and similar reimbursable expenses which are covered in the
Agreement. Supplier will comply with these L-3 practices when billing for direct
out-of-pocket expenses.

1.   Air transportation expenses: L-3 will only reimburse for coach or special
discounted fares on domestic flights. Nonstop flights should be used
discriminately and only when “business needs dictate”. Business class is
reimbursable for international travel when it is in the best interest of L-3,
and when cost is not prohibitive. Trips should also be booked as far in advance
as possible to qualify for special air fare promotions and discount fares;
otherwise, when possible, unrestricted low-cost carriers should be used.   2.  
Lodging expense: Supplier should coordinate with the L-3 contact designated in
the applicable SOW, to identify hotels with whom L-3 has negotiated special
rates, or when such accommodations are not available, use hotels where corporate
discounts are offered.   3.   Meal expenses: The reasonable cost of meals on
overnight trips is allowed while traveling on L-3’s behalf. When dining with L-3
employees, separate checks should be requested. Entertainment, such as theater
tickets and hotel room movies, are personal expenses, and are not reimbursable.
Expenses for meals and other entertainment provided to L-3 employees are not
reimbursable. Meals pertaining to travel on one-day trips that meet or exceed a
55 mile radius, will be reimbursed by L-3.   4.   Alcoholic beverages: Alcoholic
beverage costs are not reimbursable under normal business expenses. It could be
covered under rare cases if approved by L-3 Senior Management. In those cases,
all alcoholic beverage expenses will be listed separately as entertaining
expense.   5.   Tips: Tips are an acceptable expense if they represent customary
and reasonable amounts for meals, porter, taxi, or similar services. Tips for
meals must be included in the meal cost and tips for the ground transportation
must be included in transportation costs. Tips to porters, bellhops, etc. should
be listed as miscellaneous travel.   6.   Laundry expense: Charges for laundry
are reimbursable by L-3 if the trip exceeds four (4) days.   7.   Car rental: In
the U.S., compact cars will be rented when available, and comparable models will
be rented when traveling internationally. All optional insurance for rental cars
while on L-3 business in the U.S. and Canada, are not reimbursable. Optional
collision insurance purchased internationally is acceptable where obligatory.
Fines for parking or traffic violations are not reimbursable expenses whether
incurred in a rental car or while using one’s personal automobile for L-3
business.   8.   Local travel: The approved reimbursement rate for use of one’s
personal automobile for L-3’s business is the maximum amount allowed by current
IRS regulations. Local travel between the Supplier and L-3 as a normal part of
doing business is not reimbursable.   9.   Telephone expense: L-3 allows
reasonable and customary personal telephone expenses while traveling (called
safe arrival or time of departure calls NTE $10-$20). In those instances where
approved business calls are charged to a personal telephone, the original bill
must be submitted with an explanation for each call. L-3/IS will not be
responsible for the entire phone bill or wireless service or personal in-ternet
access.   10.   Expense statements: Expense Statements, when traveling on L-3’s
behalf, should contain information pertaining to only one (1) trip and must be
prepared on a timely basis. Original copies of airline tickets, itinerary and
hotel charges, car rentals and other expense in excess of twenty-five dollars
($25.00) must be included.

 



--------------------------------------------------------------------------------



 



(L-3 COMMUNICATIONS LOGO) [y64454y6445400.gif]
Statement of Work
Robert W. Drewes
This statement of work outlines the tasking associated with consulting services
from Robert W. Drewes under the Professional Services Agreement being executed
simultaneously with this statement.
Work Scope: Mr. Drewes shall provide the following services:

  1)   Customary assistance and support in connection with transitioning the
position of President of L-3 Integrated Systems Group (or its successors) to one
or more individuals to be appointed on an interim or permanent basis.     2)  
General strategic advice with respect to the business, operations and prospects
of L-3 Integrated Systems Group (or its successors), and as requested with
respect to any other group, subsidiary, division or business unit of L-3
Communications Corporation and its direct or indirect Subsidiaries.

Period of Performance: The Period of performance is August 5, 2008 through
August 4, 2011.
Rate of Pay: $10,000 per month.
Travel Requirements: The parties do not currently anticipate any significant
travel requirements in connection with the performance of this statement of
work. The guidelines in support of travel reimbursement are in accordance with
the Professional Services Agreement (PSA) and will be reimbursed at actual cost.
In the event the parties mutually agree to modify the anticipated travel
requirements, the parties shall consider additional modifications to this
statement of work as may be appropriate to compensate for this change.
All questions pertaining to this Statement of Work are to be
directed/coordinated with Curtis Brunson, Senior Vice President — Corporate
Strategy and Development, 600 Third Avenue, New York, NY 10016

     
L-3 COMMUNICATIONS CORPORATION
  ROBERT W. DREWES
 
   
By: /s/ Steven M. Post
  By: /s/ Robert W. Drewes
 
   
Name: Steven M. Post
   
 
   
Title: SVP and General Counsel
   
 
   
Date: 1 August 2008
  Date: 29 July 2008

